ITEMID: 001-23431
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: ARSLAN v. TURKEY
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Murat Arslan, is a Turkish national who was born in 1979 and is currently detained in Nazilli Prison (Turkey). He was represented before the Court by Mr E. Yildiz, a lawyer practising in Izmir.
On 9 October 2001 the applicant was arrested and taken into police custody at the headquarters of the anti-terrorism branch of the Izmir security police.
On 12 October 2001, after being interviewed by the public prosecutor at the Izmir National Security Court, he was taken before a judge of that court who on 13 October 2001 ordered his detention pending trial.
On 19 October 2001 the public prosecutor committed the applicant for trial in the National Security Court.
The criminal proceedings against the applicant are still pending.
The applicant’s lawyer dated his application 12 April 2002 and took it on 19 April to the post office in Konak (central Izmir), where post is collected regularly several times a day.
